Name: Council Regulation (EC, ECSC, Euratom) No 2460/98 of 12 November 1998 amending Regulation No 7/66/Euratom, 122/66/EEC laying down the list of places for which a transport allowance may be granted, the maximum amount of that allowance and the rules for granting it
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  civil law;  monetary relations;  monetary economics
 Date Published: nan

 Avis juridique important|31998R2460Council Regulation (EC, ECSC, Euratom) No 2460/98 of 12 November 1998 amending Regulation No 7/66/Euratom, 122/66/EEC laying down the list of places for which a transport allowance may be granted, the maximum amount of that allowance and the rules for granting it Official Journal L 307 , 17/11/1998 P. 0004 - 0004COUNCIL REGULATION (EC, ECSC, EURATOM) No 2460/98 of 12 November 1998 amending Regulation No 7/66/Euratom, 122/66/EEC laying down the list of places for which a transport allowance may be granted, the maximum amount of that allowance and the rules for granting it THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing a single Council and a single Commission of the European Communities,Having regard to the proposal from the Commission,Whereas, having regard to Council Regulation (EC, ECSC, EURATOM) No 2458/98 of 12 November 1998 amending Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of officials and the conditions of employment of other servants of the European Communities and the other Regulations applicable to them with regard to the establishment of remuneration, pensions and other financial entitlements in euros (1), Regulation No 7/66/Euratom, 122/66/EEC (2) should be amended,HAS ADOPTED THIS REGULATION:Article 1 In Regulation No 7/66/Euratom, 122/66/EEC the term 'Belgian francs` is replaced by the term 'euros` and amounts expressed in Belgian francs are replaced by their equivalent in euro units at the conversion rate adopted by the Council.The rules relating to the rounding of amounts laid down in Council Regulation (EC) No 1103/97 of 17 June 1997 on certain provisions relating to the introduction of the euro (3) shall apply.Article 2 On 1 January 1999, pursuant to this Regulation, the Commission shall effect the conversion to the euro of the amounts in Belgian francs in Regulation No 7/66/Euratom, 122/66/EEC; these values shall be published in the Official Journal of the European Community in January 1999.Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Community.It shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 November 1998.For the CouncilThe PresidentE. HOSTASCH(1) See page 1 of this Official Journal.(2) OJ 150, 12. 8. 1966, p. 2751/66.(3) OJ L 162, 19. 6. 1997, p. 1.